Citation Nr: 1636030	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  11-23 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for back disability, diagnosed as degenerative disc disease, spinal stenosis, and compression fracture at T-12.

2.  Entitlement to service connection for a respiratory disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1977 to December 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In the Veteran's August 2011 VA Form 9, she requested a hearing before the Board; however, during a November 2012 telephone call (memorialized in writing on a VA Form 21-0820), she withdrew her request for such a hearing.

The Veteran had also initiated an appeal of the denial of service connection for posttraumatic stress disorder (PTSD), depression, and anxiety disorder.  A March 2012 rating decision granted service connection for PTSD with depressive disorder and anxiety disorder with agoraphobia.  Consequently, that matter is not before the Board.

The issue of service connection for a respiratory disability is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on her part is required.


FINDING OF FACT

It is reasonably shown that the Veteran's currently diagnosed degenerative disc disease, spinal stenosis, and compression fracture at T-12 began in service and have persisted since that time.






CONCLUSION OF LAW

Service connection for back disability, diagnosed as degenerative disc disease, spinal stenosis, and compression fracture at T-12, is warranted.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim outlined below.  However, because the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a causal link (nexus) between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases (to include arthritis) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for arthritis).  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.  When certain chronic diseases are at issue, such as arthritis or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptomatology.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran states that she currently suffers from back disability as a result of injuring her back during her military service, when extra physical exercise in service led to the development of a Tarlov cyst, followed by an in-service sexual assault incident which caused further injury to her back.  [The Veteran is service-connected for PTSD with depressive disorder and anxiety disorder with agoraphobia as a result of her military sexual trauma.]  She has consistently stated that she has suffered from back pain ever since these in-service injuries.

The Veteran's service treatment records document that in May 1978, she was seen for swelling in the low back with no history of trauma; it was noted that she had had a similar problem in boot camp provoked by sit-ups, and she was assessed with coccygeal pain with chafing in the area, and an ointment was prescribed (along with an instruction to not do sit-ups).  Her December 1980 service separation examination report did not note any complaints, findings, diagnoses, or treatment pertaining to her back.

The post-service medical evidence of record documents that in December 2006, she complained of back pain and was diagnosed with lumbar radiculopathy.  A July 2009 private MRI of her lumbar spine revealed multilevel degenerative disc disease and central canal stenosis, as well as a fluid-containing structure along the posterior margin of the S2 vertebral body segment consistent with a Tarlov cyst.

On June 2010 VA spine examination, the Veteran reported that she had injured her back in 1977 at Parris Island during basic training but had no treatment at that time.  Specifically, she stated that she had done so many sit-ups that her tailbone was raw, and that she had been treated with Tylenol and ointment.  She further reported that, following her service discharge, she had always had a "touchy back" which had progressively worsened over the years.  The examiner noted the May 1978 service treatment record (which documented coccyx pain with some abrasions) and her post-service December 2006 diagnosis of lumbar radiculopathy, as well as the findings revealed by the July 2009 MRI.  At the June 2010 examination, the Veteran was diagnosed with low back pain with multilevel degenerative disc disease and mild canal stenosis.  The examiner opined as follows: "It is this examiner's opinion, based on no documentation of a significant injury while in the U.S. Military that would account for [the Veteran's] current degenerative changes, that her condition of degenerative disc disease is not service related and more likely due to aging or mild chronic injury.  The sacral abrasions from the multiple sit-ups would not account for any of the current findings."

In an October 2012 statement, a private physician noted his examination of the Veteran as well as the Veteran's report that she began having symptoms of lower back pain while she was in the service and basic training in 1977, followed by a sexual assault incident in 1978 which "made a significant impact and significant exacerbation of her back...to the point that she was treated at that time for this."  The private physician also noted that the Veteran "has continued to have [back] pain to the present day" and that such pain had progressively worsened.  The private physician noted his review of the Veteran's July 2009 lumbar spine MRI, and noted that "this does show evidence of old injury with compression fracture of T12 obviously from her injury in 1978 when she was physically accosted and she has spinal stenosis at L3-4 which is an acquired condition beginning from her basic training in 1977."  The private examiner opined as follows: "It is my feeling as a treating neurosurgeon, that [the Veteran] has service connected lumbar radiculopathy secondary to degenerative disc disease and spinal stenosis and compression fracture at T12."

The Board finds that the competent evidence of record reasonably supports the Veteran's claim that she has suffered from degenerative disc disease, spinal stenosis, and compression fracture at T-12 ever since service.  See 38 C.F.R. § 3.303(b).  Her statements with regard to suffering in-service back injury are supported by the findings noted in the service treatment records, and her consistent reports of ongoing back pain ever since her in-service injuries are considered forthright and credible.  The medical evidence of record documents that, since her military service, she has been treated for back pain from degenerative disc disease, spinal stenosis, and compression fracture at T-12, with evidence of a Tarlov cyst present.  Furthermore, the most probative evidence of record (i.e., the medical opinion by the private physician in October 2012 - which the Board finds no reason to question, because this opinion is supported by adequate rationale) supports that there is a causal link between the Veteran's current degenerative disc disease, spinal stenosis, and compression fracture at T-12 and the back injuries she endured during her military service.

[While the June 2010 VA spine examiner opined that the Veteran's degenerative disc disease is not service related, the rationale for that opinion only considered the lack of documentation of "a significant injury" during service, and did not consider her consistent reports of having continuity of back pain ever since injuring her back in service (both during physical activity and during military sexual trauma).  Therefore, the opinion by the June 2010 VA examiner is entitled to much less probative value than the evidence of record supporting the claim.]

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence (i.e., an opinion by a medical professional), as well as the Veteran's competent and credible statements about her in-service experiences and her in-service and post-service symptoms, all support a finding that the Veteran's currently diagnosed degenerative disc disease, spinal stenosis, and compression fracture at T-12 began in service and have persisted since that time.  Accordingly, service connection for back disability, diagnosed as degenerative disc disease, spinal stenosis, and compression fracture at T-12, is warranted.  [The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for a back disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).]

The Board is grateful to the Veteran for her honorable service.




ORDER

Service connection for back disability, diagnosed as degenerative disc disease, spinal stenosis, and compression fracture at T-12, is granted.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the claim of service connection for a respiratory disability.

In this case, the Veteran states that she currently suffers from a respiratory disability as a result of her military service, to include being exposed to contaminated water while stationed at the Yuma, Arizona Marine Corps Air Station and at the Camp Lejeune, North Carolina Marine Corps Base Camp.  [Both of these stations have been identified as Superfund sites according to the Environmental Protection Agency (EPA) due to contaminants in the groundwater supply.]

The Veteran's service personnel records document that she was stationed at the Yuma Marine Corps Air Station during her active military service.  On remand, all necessary action should be taken to verify any active service for the Veteran at Camp Lejeune.

The Veteran's service treatment records document the following findings.  In October 1977, she sought treatment for chest congestion.  In January 1978, she sought treatment for a productive cough and was assessed with an upper respiratory infection.  In September 1978, she again sought treatment for chest congestion.  In January 1979, she sought treatment for a cough and was assessed with a viral infection.  In March 1979, she again sought treatment for a cough and was assessed with a viral syndrome.  In October 1979, it was noted that a review of her chart revealed only occasional allergy episodes and occasional respiratory tract infections.  Her December 1980 service separation examination report did not note any complaints, findings, diagnoses, or treatment pertaining to any respiratory disability.

The post-service medical evidence of record (consisting of private treatment records) documents that she has been treated for chronic obstructive pulmonary diseases (COPD) since November 2005.  In January 2006, a private PET scan revealed a nodule on her left lower lung.  Private resection of this nodule in March 2006 revealed that it was a benign granulomatous process with no evidence of malignancy.

There are no medical opinions currently of record which address any relationship between the in-service findings pertaining to the Veteran's respiratory system (as outlined above) and any current respiratory disability.  On remand, an examination and medical opinion with adequate rationale should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment she has received for any respiratory disabilities, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records herself and provide them to VA.]

2. The AOJ should take all necessary action to verify any active service for the Veteran at Camp Lejeune.

3. The AOJ should arrange for a respiratory examination of the Veteran to ascertain the likely cause of any respiratory disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each respiratory disability entity found or shown by the record.  If none is diagnosed, please reconcile that conclusion with the pertinent medical evidence in the record, cited above.

(b) Please identify the likely cause for each diagnosed respiratory disability.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred in, related to, or caused by any incident of the Veteran's military service, to include any exposure to contaminated water while stationed at the Yuma, Arizona Marine Corps Air Station [and at the Camp Lejeune, North Carolina Marine Corps Base Camp if such service has been verified].  The examiner should specifically consider and address the pertinent findings noted in the Veteran's service treatment records (cited above).

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.

4. The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claim remaining on appeal for service connection for a respiratory disability.  If this claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


